The violations of the Liquor Tax Law, for which the penalty of the bond was recovered in this action, were committed by the assignee of the principal in the bond given in order to procure the liquor tax certificate which, continuing in the room where it had been posted, furnished the appearance of authority to conduct the business actually in progress. And the principal and surety urge that the former having actually assigned the certificate, both are relieved from all liability for infringement of the Liquor Tax Law at that place. But that is not so, as we have previously held; for — construing the bond in the light of the statute which lies at the foundation of it — we conclude that liability on the bond continues during the life of the liquor tax certificate unless it is either presented to the proper authority for cancellation, or the "original owner thereof" presents or causes "the presentation of the tax certificate to the officer who issued the same" in order that he may consent in the manner provided by statute to its transfer to the assignee upon his compliance with the requirements of the statute made necessary in order to accomplish a valid transfer. The defendant Kuch did neither of these things, and so both he and the surety continued bound.
The judgment should be affirmed, with costs.
GRAY, BARTLETT, MARTIN, VANN and WERNER, JJ., concur; O'BRIEN, J., not voting.
Judgment affirmed.